Citation Nr: 1036817	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  06-34 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim of service connection for a seizure 
disorder.  

2.  Entitlement to service connection for prostate cancer.  

3.  Entitlement to service connection for colon cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to March 
1976.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  In that decision, the RO denied service connection for 
prostate and colon cancers, and determined that new and material 
evidence had not been received sufficient to reopen a previously 
denied claim of service connection for a seizure disorder.  

The reopened claim of service connection for a seizure disorder, 
along with the issues of service connection for prostate cancer 
and colon cancer are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 1981 rating decision, the RO denied service 
connection for grand mal seizures.  A notice of disagreement was 
received in May 1981 and the RO issued a statement of the case in 
June 1981; however, the Veteran did not submit a substantive 
appeal via a VA Form 9 or its equivalent within the remainder of 
the one-year period following notice of the April 1981 rating 
decision, and as such, the April 1981 decision became final.

2.  In a May 2005 rating decision, the RO denied service 
connection for grand mal seizures because new and material 
evidence had not been received to reopen the previously denied 
claim.  A notice of disagreement was not received within the 
subsequent one-year period, but the Veteran submitted a new claim 
to reopen in September 2005.  

3.  Evidence submitted since the RO's April 1981 rating decision, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim of service connection for a seizure disorder and therefore 
raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received since the RO's April 
1981 rating decision which denied service connection for a 
seizure disorder, thus, the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable nature of the Board's decision on the issue 
of whether new and material evidence has been received to reopen 
the previously denied claim of service connection for a seizure 
disorder, there is no prejudice to the appellant, regardless of 
whether VA has satisfied its duties of notification and 
assistance with respect to reopening previously denied claims.  
In other words, despite any defect in the notice provided to the 
Veteran regarding new and material evidence, the matter is 
subsequently reopened by the Board; thus, any defect in this 
regard results in harmless error.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

In an April 1981 decision, the RO denied service connection for 
grand mal seizures.  The basis of the denial was that the 
Veteran's grand mal seizure disorder existed prior to service and 
in-service aggravation was not shown.   

A notice of disagreement was received in May 1981 and the RO 
issued a statement of the case in June 1981; however, the Veteran 
did not submit a substantive appeal (VA Form 9 or equivalent) 
within the subsequent one-year period following notice of the 
April 1981 decision.  Accordingly, the April 1981 decision is 
final.  

Currently, the appellant contends that his seizure disorder did 
not pre-exist service because he had never experienced a seizure 
until his active duty.  Additionally, the Veteran maintains that 
his first seizure occurred during basic training and that he had 
never experienced a seizure before this time.  More specifically, 
the Veteran maintains that during basic training in 1975 he had a 
leaking gas mask and he became sick after gas mask training.  
According to the Veteran's report, it was that same evening that 
he experienced his first seizure.  

Additional evidence has been added to the record, including a lay 
statement from the Veteran's mother that corroborates the 
Veteran's account of the gas mask incident as the beginning of 
the Veteran's seizure disorder.  

Prior unappealed decisions are final.  However, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a).  When "new and material evidence" is presented or 
secured with respect to a previously and finally disallowed 
claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).  New evidence means evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose 
of establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be considered.  
In essence, at the time of the prior denial, the RO determined 
that the Veteran's seizure disorder pre-existed service.  

Since the prior final decision, evidence has been added to the 
claims file, including statements by the Veteran and his mother 
adamantly arguing that the Veteran's seizure disorder did NOT 
pre-exist service.  These statements suggest that the Veteran's 
first seizure correlates with an experience in basic training 
wherein the Veteran's gas mask was not properly fitted and he 
inhaled the gas.  The Veteran maintains that his very first 
seizure occurred within hours of that event.  

Thus, the additional evidence is new and material and reopening 
the claim is warranted.  


ORDER

New and material evidence sufficient to warrant reopening a claim 
of entitlement to service connection for a seizure disorder 
having been submitted, the claim is reopened.


REMAND

Having reopened the claim of service connection for a seizure 
disorder, VA now has the duty to notify the appellant as to how 
to substantiate his claim and to assist him in the development of 
the claim.  As such, VA must obtain relevant records which could 
possibly substantiate the claim and conduct an appropriate 
medical inquiry.  See Peters v. Brown, 6 Vet. App. 540, 542 
(1994); 38 U.S.C.A. § 5107(a) (West 2002).  

As noted above, the Veteran's original claim of service 
connection for grand mal seizures was denied in April 1981 
because the RO determined that the condition pre-existed service.  
The April 1981 rating decision noted that the Veteran's first 
seizure occurred only three days after reporting for active duty 
on November 25, 1975, and before basic training ensued.  The RO 
also noted that the Veteran suffered a head injury that required 
stitches in February 1975, approximately nine months prior to 
entering active service.  The RO apparently determined that the 
seizures, which began in service, were the result of the head 
trauma in February 1975.  Thus, the RO concluded that the Veteran 
was not presumed sound at entry and that a seizure disorder pre-
existed service.  

Service treatment records (STRs) indicate, however, that the 
Veteran's first seizure occurred in early December 1975.  Thus, 
it is possible that the Veteran's seizure disorder had its onset 
during service.  It is also possible that the first seizure had 
nothing to do with the reported head injury 10 months earlier; 
and, it is possible that the seizure correlates with the timing 
of the claimed gas mask leakage incident reported by the Veteran, 
although the dates of the Veteran's basic training are unknown at 
this time.  

The STRs also reveal that on December 16, 1975, the Veteran was 
seen for a neurology consultation.  The Veteran had alleged 
episodes of blackout spells beginning on November 29, 1975.  This 
is consistent with the RO's April 1981 rating decision noting 
that the Veteran's seizures began three days after reporting for 
active duty; however, these blackout spells were not diagnosed as 
seizures in the STRs at that time.  The first diagnosis of grand 
mal seizure was noted on an STR dated on December 3, 1975.  

Notwithstanding the date of onset of the Veteran's seizure 
disorder, it is also possible that the Veteran's seizure disorder 
is due to his own willful misconduct, as private records from an 
Arkansas state hospital in 1980 indicate that the Veteran's in-
service grand mal seizure could have been due to alcohol 
withdrawal, and these records also suggest that the Veteran had a 
long history of alcohol and substance abuse.  

No medical professional has ever addressed these issues.  In 
considering this matter on appeal the Board is required to base 
its decisions on independent medical evidence rather than rely 
upon its own unsubstantiated medical opinions.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Given the Veteran's 
contentions, and the fact that the STRs note that the Veteran's 
first seizure was recorded in December 1975, a VA examination is 
necessary in this case.  

The RO should also request that the Veteran provide the records, 
or an authorization, that would allow the RO to obtain records 
pertaining to the February 1975 hospitalization.  In addition, it 
is noted that the veteran receives medical care through VA.  On 
remand, the RO should obtain VA medical records dating from May 
2005.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record).

Before the examination is undertaken, the RO must attempt to 
obtain any outstanding service treatment records and service 
personnel records that would show the beginning of basic 
training.

The examiner should opine as to whether the Veteran's seizure 
disorder had its onset during service, or whether it is as likely 
as not that the Veteran's seizure disorder pre-existed service, 
and if so, whether it was aggravated therein.  The examiner 
should also opine as to whether the Veteran's seizure disorder is 
as likely as not due to the Veteran's own willful misconduct.

Regarding the claims of service connection for prostate cancer 
and colon cancer, the examiner should opine as to whether the 
Veteran's exposure to gases as a result of a leaking gas mask 
during basic training at least as likely as not resulted in colon 
cancer and/or prostate cancer.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the 
medical records or authorization that would 
allow VA to obtain medical records from his 
hospitalization in February 1975 as well as 
any additional relevant records that have 
not already been submitted or obtained by 
VA.  

2.  Associate with the claims folder VA 
medical records that date from May 2005.   

3.  Obtain and associate with the claims 
file all available service treatment 
records not already associated with the 
claims file and the Veteran's complete 
official military personnel file .  

4.  Schedule the Veteran for a VA 
examination to determine the current nature 
and likely etiology of the seizure 
disorder, prostate cancer and colon cancer.  
The claims folder must be made available to 
and reviewed by the examiner in conjunction 
with the requested study.  The examiner in 
this regard should elicit from the Veteran 
and record a full clinical history 
referable to the claimed seizure disorder, 
prostate cancer and colon cancer.  The 
examiner should opine as to whether: 

(a) the Veteran's current seizure disorder, 
colon cancer or prostate cancer are at 
least as likely as not (a probability of 50 
percent or greater) related to service, to 
include exposure to excess gas inhalation 
due to a leaky gas mask; 

(b) whether the Veteran had a seizure 
disorder prior to active military service, 
and if so, whether the condition was 
aggravated beyond its natural progression 
by service, and if so, what percentage of 
any current disability is attributable to 
the aggravation; 

(c) whether the Veteran's seizure disorder 
is as likely as not due to alcohol and 
substance abuse.  In so opining, the 
examiner should consider the service 
treatment records, pertinent VA and private 
medical evidence in the claims file.  In 
particular, the examiner should consider 
the service treatment records which show no 
pre-existing seizure disorder, but do show 
"blackout spells" occurring on November 
29, 1975, and the first grand mal-type 
seizure occurring on December 3, 1975 and 
the Veteran's lack of symptoms prior to 
that date, with continuity of symptoms 
since that time.  The examiner should also 
consider any VA records, as well as any 
additional pertinent medical evidence that 
is obtained and associated with the claims 
file subsequent to this remand.  All 
findings must be reported in detail with a 
complete rationale provided for all 
opinions and all indicated testing must be 
accomplished.  

5.  Following completion of the development 
requested, readjudicate the Veteran's claims.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC), and an 
appropriate period of time allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


